IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 965 MAL 2015
                                        :
                 Respondent             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
JOSEPH GLASS,                           :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.